Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 1, 7, and 12 are amended.  Claims 15-20 are newly added.  Claims 1-20 are pending examination.
Response to Arguments
Applicant’s arguments with respect to the newly added amendments and the Solomon reference have been considered but are moot because the Examiner has updated the citations in accordance with the amendments made to the current application.  The Examiner specifically notes that inclusion of Madhani, (US 5,792,135), which is incorporated by reference into the Solomon disclosure.

Regarding the Applicant’s arguments concerning “the slide is configured to rotate relative to the robotic arm about a longitudinal axis defined by the instrument drive unit”, the Examiner does not agree with the argument that “nowhere does Solomon disclose that the fourth link 544 of the robotic surgical arm 600 (characterized in the Office Action as Applicant's claimed "elongated slide") is "configured to rotate relative to the robotic arm about a longitudinal axis defined by the instrument drive unit”. As cited by the Examiner, the slide rotates along numerous axis in numerous directions (see paragraph [0068], as well as Figures 8A-8C.  If insertion axis 674 represents the longitudinal axis, the rotation through yaw angles 658 meet the claim limitation.  The Applicant’s further argument that “it would be redundant to also make the fourth link 544 capable of rotating about its longitudinal axis (to rotate the surgical instrument 428) when the shaft 430 of the surgical instrument 428 is already capable of this action on its own” is irrelevant, and further not accurate.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, and 12-20 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Solomon, (2007/0089557).  Examiner’s Note – Solomon Incorporates by Reference Madhani, (US 5,792,135), which may be used as part of an anticipatory rejection using Solomon. 

Regarding claim 1, Solomon discloses: A surgical robotic system, comprising: a robotic arm (Fig. 1, robotic surgical arm 541); 

an elongated slide coupled to the robotic arm and defining a track (Fig. 5b, sliding link 544’); and 

the elongated slide defining a longitudinal axis (Figs. 5a and 5b, insertion axis 574 runs parallel to the elongated slide);

an instrument drive unit (Fig. 6a, surgical instrument 428, as discussed in paragraph [0042]) coupled to the track and configured to move along the track, the instrument drive unit including at least one motor configured to interface with an electromechanical instrument to actuate functions of the electromechanical instrument, wherein the slide is configured to rotate relative to the robotic arm about a longitudinal axis defined by the instrument drive unit (“[0068] The surgical tool 428 can be pivotally rotated though desired yaw angles 658 around the yaw axis 656 and pivotally rotated though desired pitch angles 872 around the pitch axis (see FIGS. 8A-8C), while the remote center of rotation 666 remains at a fixed point in space relative to the mounting base 540 and set up arm 156,156'.”),

the longitudinal axis of the instrument drive unit being parallel with the longitudinal axis of the elongated slide (as seen in Fig. 7b, the range of motion of the device allows for the elongated slide, and thus its longitudinal axis to lay parallel to the yaw axis 656, thus meeting the claim limitation).

Regarding claim 2, Solomon further discloses: the at least one motor ([0044] – “Movement of end effector 438 relative to manipulator arm 158A, 158C controlled by appropriately positioned actuators, such as electric motors”) has a coupler for interfacing with a corresponding coupler of the electromechanical surgical instrument ([0045], “each shaft 470.1, 472.1, 474.1, 476.1 includes an engaging member (not shown) configured to releasably couple with a complementary engaging member (not shown)”;  ([0009] “FIGS. 4A-4B is a perspective view of an robotic surgical tool to couple to the one or more robotic surgical arms having the strap drive train.” – the entire “chain” of coupling of the motor to the end effector is detailed in paragraph [0046].  The final sentence denotes the coupling of the end effector – “Various types of surgical tools 428 couple to the sixth link 546.”)), the coupler of the at least one motor being disposed adjacent a proximal end of the instrument drive unit ([0045], “the ends of shafts 470.1, 472.1, 474.1, 476.1 at side 477 of base 434 extend through side 477, to an outer surface of side 477 (not shown).”).

Regarding claim 3, Solomon further discloses: the instrument drive unit  (Fig. 6a, surgical instrument 428, as discussed in paragraph [0042]) further includes a housing slidably coupled to the track of the slide ([0043], “instrument 428 is releasably mountable on a carriage which can be driven to translate along an insertion axis.”), the housing having the at least one motor disposed therein ([0045], “The engaging members on carriage are generally coupled to actuators (not shown), such as electric motors or the like, to cause selective angular displacement of each engaging member on the carriage in response to actuation of its associated actuator. Thus, selective actuation of the actuators is transmitted through the engaging members on the carriage, to the engaging members on the opposed ends of the shafts 470.1, 472.1, 474.1, 476.1 to cause selective angular displacement of the spools 470, 472, 474, 476. Where more or fewer degrees of freedom are desired, the number of spools may be decreased or increased.”).

Regarding claim 4, Solomon further discloses: the coupler of the at least one motor is disposed within a proximal end of the housing ([0045], “the ends of shafts 470.1, 472.1, 474.1, 476.1 at side 477 of base 434 extend through side 477, to an outer surface of side 477 (not shown).”). 

Regarding claim 12, Solomon further discloses: the coupling member (Figs. 5a, 5b, link 544 and 544’ both show a coupling portion at their end point, further shown on 545’) includes a cannula ([0051], “a trocar or cannula”) configured for receipt of a shaft of the electromechanical instrument ([0051]), wherein the longitudinal axis (“[0068] The surgical tool 428 can be pivotally rotated though desired yaw angles 658 around the yaw axis 656 and pivotally rotated though desired pitch angles 872 around the pitch axis (see FIGS. 8A-8C), of the instrument drive unit is coaxial with a central longitudinal axis of the cannula (Figs. 5a and 5b, show insertion axis 574 that runs parallel to the cannula)(as seen in Fig. 7b, the range of motion of the device allows for the cannula, and thus its longitudinal axis, to lay parallel to the yaw axis 656, thus meeting the claim limitation).

Regarding claim 13, Solomon further discloses: an electro-mechanical actuator ([0054], “the strap drive train”) coupled to the slide (Figures 6a-8c show the connections between the various belts and the links and joints that make up the slide and the arm) and configured to rotate the slide about the longitudinal axis of the instrument drive unit  (“[0068] The surgical tool 428 can be pivotally rotated though desired yaw angles 658 around the yaw axis 656 and pivotally rotated though desired pitch angles 872 around the pitch axis (see FIGS. 8A-8C), while the remote center of rotation 666 remains at a fixed point in space relative to the mounting base 540 and set up arm 156,156'.”).. 

Regarding claim 14, Solomon further discloses: the electro-mechanical actuator ([0054], “the strap drive train”) includes a drive motor (Fig. 7a, motor 602) and a gear driven by the drive motor ([0063], “It will be appreciated that the term pulley 604, 608A, 608B, 610, 612A, 612B, 612' can include wheels, gears, sprockets, pulleys with bullnose pins, and the like.”), the gear being operably coupled to the slide, such that actuation of the drive motor effects a rotation of the slide  (Figures 6a-8c show the connections between the various belts and the links and joints from the motor, 602, to the slide 544).

Regarding claim 15, Solomon discloses - A surgical robotic system  (Fig. 1, robotic surgical arm 541), comprising: 

an electromechanical instrument (FIG. 4A, end effector 438, further detail provided by Madhani, End Effector 20, which will henceforth be substituted for item 438) defining a central longitudinal axis along a length thereof  (Madhani - Figs. 3 and 5, Axis G) and including: 

a housing (Madhani - wrist member 22); and 

a shaft extending distally from the housing (Madhani - Fig. 5,work members 20a and 20b ); 

an elongated slide including a track  (Fig. 5b, sliding link 544’), the track defining a longitudinal axis  (Figs. 5a and 5b, insertion axis 574 runs parallel to the elongated slide and/or the yaw axis 656) that is parallel with the central longitudinal axis of the electromechanical instrument (having the same central axis, the two axes obviously run parallel to each other); 

a coupling member (Figs. 5a, 5b, link 544 and 544’ both show a coupling portion at their end point, further shown on 545’) rotatably supporting a distal end portion of the elongated slide  (as seen in Fig. 5a, the coupling member 544 supports and connects the slide portion to the robotic arm at pivot point 514.  This arrangement is nearly identical to the arrangement of the parts of the current application); and 

an instrument drive unit (Fig. 6a, surgical instrument 428, as discussed in paragraph [0042]) including: 

a housing (Figs. 4a and 4b, base 434) slidably coupled to the track of the elongated slide, the housing of the instrument drive unit having a proximal-facing surface configured to support a distal- facing surface of the housing of the electromechanical instrument; and 

at least one motor (“[0044] Movement of end effector 438 relative to manipulator arm 158A,158C controlled by appropriately positioned actuators, such as electric motors, or the like, which respond to inputs from an associated master control at the control station 150, so as to drive the end effector 438 to a required orientation as dictated by movement of the associated master control.”.  This feature is also disclosed in Madhani, as Fig. 3, motors M1-M5) disposed in the housing of the instrument drive unit and configured to interface with a driven component of the electromechanical instrument to actuate functions of the electromechanical instrument, wherein the coupling member ( [0046] “Referring now to FIG. 5A, a perspective view of the robotic surgical arm 158A,158C is illustrated. As discussed previously, the robotic surgical arms 158A,158C are for coupling to robotic surgical tools 101A,101C such as the robotic surgical tool 428 illustrated in FIGS. 4A-4B.”,  further Figs. 5a, 5b, link 544 and 544’ both show a coupling portion at their end point, further shown on 545’.  This feature is also disclosed in Madhani, as Fig. 3, cables C1 C2, C3 and C4 and C5) is configured to rotate the elongated slide, the instrument drive unit, and the electromechanical instrument about the central longitudinal axis of the electromechanical instrument  (as seen in Fig. 7b, the range of motion of the device allows for the elongated slide, the instrument drive unit, and the electromechanical instrument, and thus their respective longitudinal axes to lay parallel to the yaw axis 656.  Once aligned with the yaw axis, [0068] “The surgical tool 428 can be pivotally rotated though desired yaw angles 658 around the yaw axis 656” ).  

    PNG
    media_image1.png
    400
    456
    media_image1.png
    Greyscale


Examiner Illustration 1
Regarding claim 16, Solomon further discloses: the at least one motor (Madhani, Fig. 3, motors M1-M5) has a coupler  (Madhani, Fig. 3, cables C1 C2, C3 and C4 and C5), for interfacing with a corresponding coupler of the electromechanical surgical instrument (Col. 7, line 44 – Col. 10, line 45 provide explicit detail of the use and function of the drive motors, the coupling devices (cables) as well as the various interactions with the end effector and instrument drive unit), the coupler of the at least one motor being disposed adjacent a proximal end of the instrument drive unit  (See Figure 3 for the location of the various couplers and their relationship to various connections).

Regarding claim 17, Solomon further discloses: the housing (Madhani – Fig. 3,  support bracket 102) of the instrument drive unit (Madhani – Fig. 3,  instrument 12) defines an elongated channel along its length, the channel dimensioned for receipt of the shaft of the electromechanical instrument (Col. 8, line 17-27 describe the inner workings of the instrument 12, including the locations of channels, rotary joint 26,  for receipt of the shaft, 24).

Regarding claim 18, Solomon further discloses: the elongated slide (Fig. 5b, sliding link 544’), the instrument drive unit  (Fig. 6a, surgical instrument 428, as discussed in paragraph [0042]), and the electromechanical instrument  (FIG. 4A, end effector 438, further detail provided by Madhani, End Effector 20) are configured to rotate together about a rotation axis that is parallel with the longitudinal axis of the elongated slide and the central longitudinal axis of the electromechanical instrument  (as seen in Fig. 7b, the range of motion of the device allows for the elongated slide, the instrument drive unit, and the electromechanical instrument, and thus their respective longitudinal axes to lay parallel to the yaw axis 656.  Once aligned with the yaw axis, [0068] “The surgical tool 428 can be pivotally rotated though desired yaw angles 658 around the yaw axis 656” ). 

Regarding claim 19, Solomon further discloses: A surgical robotic system (Fig. 1, robotic surgical arm 541), comprising: 

an elongated slide having a track (Fig. 5b, sliding link 544’, see Examiner Illustration A), the track defining a longitudinal axis (Figs. 5a and 5b, insertion axis 574 runs parallel to the elongated slide and/or the yaw axis 656); 

a coupling member (Figs. 5a, 5b, link 544 and 544’ both show a coupling portion at their end point, further shown on 545 - see Examiner Illustration A’) rotatably supporting a distal end portion (see Examiner Illustration A) of the elongated slide; and 

an instrument drive unit (Fig. 6a, surgical instrument 428, as discussed in paragraph [0042]), coupled to the elongated slide (Figs. 6a-8c clearly show the instrument drive unit coupled to the slide) and configured to move axially along the track  (Figs. 6a-8c clearly show the instrument drive unit in various vertical positions along the track), the instrument drive unit including at least one motor configured to interface with an electromechanical instrument to actuate functions of the electromechanical instrument (“[0044] Movement of end effector 438 relative to manipulator arm 158A,158C controlled by appropriately positioned actuators, such as electric motors, or the like, which respond to inputs from an associated master control at the control station 150, so as to drive the end effector 438 to a required orientation as dictated by movement of the associated master control.”), the instrument drive unit defining a longitudinal axis along a length thereof that is parallel with the longitudinal axis of the track of the elongated slide, wherein the coupling member is configured to rotate the elongated slide and the instrument drive unit about the longitudinal axis of the instrument drive unit  (as seen in Fig. 7b, the range of motion of the device allows for the elongated slide, the instrument drive unit, and the electromechanical instrument, and thus their respective longitudinal axes to lay parallel to the yaw axis 656.  Once aligned with the yaw axis, [0068] “The surgical tool 428 can be pivotally rotated though desired yaw angles 658 around the yaw axis 656” ).

    PNG
    media_image2.png
    665
    479
    media_image2.png
    Greyscale

Examiner Illustration A
Regarding claim 20, Solomon further discloses: the elongated slide (Fig. 5b, sliding link 544’) and the instrument drive unit (Fig. 6a, surgical instrument 428, as discussed in paragraph [0042]) are configured to rotate together, in response to an actuation of a motor of the coupling member, about a rotation axis that is parallel with the longitudinal axis of the instrument drive unit and the longitudinal axis of the track of the elongated slide “[0068] The surgical tool 428 can be pivotally rotated though desired yaw angles 658 around the yaw axis 656 and pivotally rotated though desired pitch angles 872 around the pitch axis (see FIGS. 8A-8C), while the remote center of rotation 666 remains at a fixed point in space relative to the mounting base 540 and set up arm 156,156'.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon, (2007/0089557), in view of Garcia, (US 2018/0116741). 


Regarding claim 5, Solomon further discloses the device of claims 1 and 2.

Solomon does not explicitly disclose: the coupler of the at least one motor is a gear. 

Garcia teaches: the coupler of the at least one motor is a gear ([0005], “The linear axis drive assembly may include, for example, a motor including a motor shaft, a gear transmission coupled to the motor, a threaded shaft having a proximal shaft end coupled to the gear transmission and a distal shaft end providing a linear axis drive output, and an axially-movable guide mounted on the threaded shaft”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Solomon with the instrument drive unit of Garcia, thereby combining prior art elements to achieve a predictable and desirable result.  This combination represents a simple substitution, combining the features of Garcia, which clearly discloses the internal and external workings of the instrument drive unit, with Solomon, which does not.  These specific details provide a more concise citation to reject the current claim and subsequent dependent claims.  The benefits provided by the instrument drive unit of Garcia include the use of an advanced drive unit with a multiplicity of motors, which allow for use of the device with more advanced and complicated surgical end effectors that require multiple motors to perform different functions.  It should be noted that the Solomon device discloses “spools”, which while not exactly gears, would likely meet the requirement of the term.  However, in the interest of conciseness and compact prosecution, the Examiner feels it appropriate to field a stronger rejection of the application. 

Regarding claim 6, Solomon discloses the features of claim 1. 


While Solomon makes reference to a motor and a housing, the level of detail provided is insufficient to provide clear citations for the claim limitations. 


Garcia teaches: the instrument drive unit (Fig. 2a, 2b, tool 250) further includes a housing (Fig. 2a, 2b, tool carriage 220 – a more detailed version of this tool can be seen in Figures 4a-4e (see [0080] for discussion), and further citations will refer to this embodiment – Figs. 4a-4e, housing 412) slidably coupled to the track of the slide (Fig. 2a, 2b, longitudinal track 216), the housing having the at least one motor disposed therein (Figs. 4a-4e, motor assemblies 452a and 452b  ).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Solomon with the instrument drive unit of Garcia, thereby combining prior art elements to achieve a predictable and desirable result.  This combination represents a simple substitution, combining the features of Garcia, which clearly discloses the internal and external workings of the instrument drive unit, with Solomon, which does not.  These specific details provide a more concise citation to reject the current claim and subsequent dependent claims.  The benefits provided by the instrument drive unit of Garcia include the multiplicity of motors, which allow for use of the device with more advanced and complicated surgical end effectors that require multiple motors to perform different functions.

Regarding claim 7, the modified Solomon further discloses: the housing (Figs. 4a-4e, housing 412) defines an elongated channel along its length (Figs. 2a and 2b clearly show the shaft 254 lying within a channel of the housing), the channel dimensioned for receipt of a shaft of the electromechanical instrument.

Regarding claim 8, the modified Solomon further discloses: the housing (Figs. 4a-4e, housing 412) has a proximal end configured to support thereon a body portion (Figs. 2a and 2b, tool base 252) of the electromechanical instrument ([0068], “the tool carriage may be configured to receive a tool base 252 of a tool 250 having a tool shaft 254 extending from the tool base 252 and further having an end effector (not shown) disposed at a distal end of the tool shaft.”).

Regarding claim 9, the modified Solomon further discloses: the proximal end of the housing of the instrument drive unit is configured to non-rotatably support the electromechanical instrument (please see Examiner Illustration 1 for visual description of this feature).


    PNG
    media_image1.png
    400
    456
    media_image1.png
    Greyscale


Examiner Illustration 1
Regarding claim 10, the modified Solomon further discloses: the instrument drive unit rotates relative to the robotic arm with a rotation of the slide (“[0068] The surgical tool 428 can be pivotally rotated though desired yaw angles 658 around the yaw axis 656 and pivotally rotated though desired pitch angles 872 around the pitch axis (see FIGS. 8A-8C), while the remote center of rotation 666 remains at a fixed point in space relative to the mounting base 540 and set up arm 156,156'.”).

Regarding claim 11, the modified Solomon further discloses: a coupling member (Figs. 5a, 5b, link 544 and 544’ both show a coupling portion at their end point, further shown on 545’) attached to an end portion of the robotic arm, the coupling member rotatably supporting the slide thereon (as seen in Fig. 5a, the coupling member 544 supports and connects the slide portion to the robotic arm at pivot point 514.  This arrangement is nearly identical to the arrangement of the parts of the current application).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koenig, (US 10,828,115), exquisitely portrays a similar device with similar features to the current Application. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731